Name: Commission Regulation (EC) No 2427/96 of 17 December 1996 fixing, for the 1997 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  fisheries;  marketing;  European construction
 Date Published: nan

 No L 331 /4 EN Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2427/96 of 17 December 1996 fixing, for the 1997 fishing year, the withdrawal and selling prices for fishery products listed in Annex I (A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 33 1 8 /94 (2), and in par ­ ticular Article 11 (3) and Article 13 thereof, Whereas Article 11 ( 1 ) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I (A) and (D) and in Annex I (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year; Whereas Article 11 (2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community; Whereas the guide prices for the 1997 fishing year were fixed for all the products in question by Council Regu ­ lation (EC) No 2272/96 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the products concerned . Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the products listed, respectively, in Annex I (A) and (D) and in Annex I (E) of Regulation (EEC) No 3759/92, shall be as shown in Annex II. Article 3 The Community withdrawal and selling prices applicable for the 1997 fishing year and the products to which they refer, shall be as shown in Annex III . Article 4 The withdrawal prices applicable for the 1997 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the products to which those prices relate, shall be as shown in Annex IV. Article 5 This Regulation shall enter into force on 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 388 , 31 . 12. 1992, p . 1 . (*) OJ No L 350, 31 . 12. 1994, p . 15 . b) OJ No L 308 , 29 . 11 . 1996, p . 1 . 20 . 12. 96 I EN I Official Journal of the European Communities No L 331 /5 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangius merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp .) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Ray's bream (Brama spp.) 80 Monkfish ( Lophius spp.) 85 Shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis) 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 ANNEX II Conversion factor of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Conversion Species Size (') Gutted fish , with head (') Whole fish (') Extra, A (') B (') Extra, A (') B C ) Herring of the species 1 0,00 0,00 0,55 0,55 Clupea harengus 2 0,00 0,00 0,85 0,85 3 0,00 0,00 0,80 0,80 4 0,00 0,00 0,50 0,50 5 0,00 0,00 0,95 0,95 Sardines of the species 1 0,00 0,00 0,60 0,37 Sardina pilchardus 2 0,00 0,00 0,75 0,37 3 0,00 0,00 0,85 0,37 4 0,00 0,00 0,55 0,37 Dogfish (Squalus acanthias) 1 0,75 0,55 0,75 0,50 2 0,64 0,45 0,64 0,40 3 0,35 0,25 0,35 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 No L 331 /6 EN Official Journal of the European Communities 20 . 12. 96 Conversion Species Size (') Gutted fish , with head (') Whole fish (') l Extra, A (') B (') Extra , A (') B C ) Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,76 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,65 0,53 0,48 0,32 Whiting (Merlangius merlangus) 1 0,80 0,75 0,60 0,40 2 0,80 0,75 0,60 0,40 3 0,76 0,61 0,55 0,23 4 0,53 0,36 0,39 0,22 Ling (Molva spp .) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,85 Scomber scombrus 2 0,00 0,00 0,85 0,75 3 0,00 0,00 0,85 0,70 Spanish mackerel of the 1 0,00 0,00 0,85 0,75 species Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,55 0,35 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,64 0,59 0,50 0,41 5 0,60 0,55 0,47 0,38 Megrim (Lepidorhombus spp .) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,70 0,50 0,65 0,45 4 0,45 0,25 0,40 0,20 Official20 . 12. 96 EN Journal of the European Communities No L 331 /7 Species Ray's bream (Brama spp.) Dab (Limanda limanda) Flounder (Platichthys flesus) Albacore or longfinned tuna (Thunnus alalunga) Cuttlefish (Sepia officinalis and Rossia macrosoma) Monkfish (Lophius spp .) Shrimps of the genus Crangon crangon Deep-water prawns (Pandalus borealis) Edible crabs (Cancer pagurus) Norway lobster (Nephrops norvegicus) Size (') 1 2 1 2 1 2 1 2 1 2 3 1 2 3 4 5 1 2 1 2 1 2 1 2 3 4 Gutted : Extra, A 0,85 0,60 0,85 0,65 0,80 0,60 1,00 1,00 0,00 0,00 0,00 AX or gutte Extra, A ( 0,72 0,92 0,92 0,77 0,42 Cook A C ) 0,85 0,30 E C ) 0,95 0,95 0,85 0,55 Conversion ish , with head (') Whole fish (') · ) B (') Extra , A (') B (') 0,65 0,80 0,60 0,40 0,55 0,35 0,75 0,70 0,55 0,55 0,50 0,35 0,70 0,70 0,55 0,50 0,50 0,35 0,60 0,90 0,85 0,57 0,85 0,80 0,00 0,80 0,60 0,00 0,80 0,60 0,00 0,50 0,30 dh0withS head (') Fish With0ut head 0 ) B (') Extra, A (') B (') 0,52 0,90 0,70 0,72 0,85 0,65 0,72 0,80 0,60 0,57 0,70 0,50 0,22 0,50 0,30 All presentations A (') B (') 0,65 0,55 0,30 0,30 ed in water Fresh or chilled B (') A (') B (') 0,75 0,75 0,60 0,30   Whole (') 0,80 0,60 Whole Tails Extra, A (') B (') Extra,A (&gt;) B (') 0,95 0,68 0,90 0,60 0,65 0,38 0,75 0,40 0,65 0,38 0,55 0,29 0,45 0,25 0,46 0,14 No L 331 /8 EN Official Journal of the European Communities 20 . 12. 96 Species Size (') Gutted fish , with head (') Whole fish (') Extra, A (') B C ) Extra, A (') B (') Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . 20 . 12 . 96 EN Official Journal of the European Communities No L 331 /9 ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I (A), (D) and (E) to Regulation (EEC) No 3759/92 Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (') Extra , A (') B C ) Extra , A (') B C ) Herrings of the species 1 0 0 128 128 Clupea harengus 2 0 0 198 198 3 0 0 186 186 4 0 0 116 116 5 0 0 221 221 Sardines of the species 1 0 0 259 160 Sardina pilchardus 2 0 0 324 160 3 0 0 367 160 4 0 0 237 160 Dogfish (Squalus acanthias) 1 622 456 622 414 2 530 373 530 332 3 290 207 290 166 Dogfish (Scyliorhinus spp.) 1 516 387 484 322 2 516 387 451 322 3 355 258 290 148 Redfish 1 0 0 908 908 (Sebastes spp.) 2 0 0 908 908 3 0 0 767 767 Cod of the species 1 1 063 1 004 768 590 Gadus morhua 2 1 063 1 004 768 590 3 1 004 827 590 472 4 791 543 449 319 5 555 319 331 213 Coalfish (Pollachius virens) 1 549 549 427 427 2 549 549 427 427 3 543 543 421 421 4 463 317 232 171 Haddock (Melanogrammus 1 742 660 577 495 aeglefinus) 2 742 660 577 495 3 635 536 445 305 4 536 437 396 264 Whiting (Merlangius merlangus) 1 572 536 429 286 2 572 536 429 286 3 543 436 393 164 4 379 257 279 157 Ling (Molva spp .) 1 767 587 632 451 2 749 569 614 433 3 677 496 541 361 No L 331 / 10 EN Official Journal of the European Communities 20 . 12. 96 Withdrawal price (ECU/t) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B C ) Extra, A (') B O Mackerel of the species 1 0 0 202 202 Scomber scombrus 2 0 0 202 179 3 0 0 202 167 Spanish mackerel of the species 1 0 0 239 211 Scomber japonicus 2 0 0 239 197 3 0 0 197 160 4 0 0 154 98 Anchovies (Engraulis spp.) 1 0 0 794 447 2 0 0 844 447 3 0 0 695 447 4 0 0 288 288 Plaice (Pleuronectes platessa) 1 752 710 410 410  1 January to 2 752 710 410 410 30 April 1997 3 727 669 410 410 4 568 501 384 384 1 1 035 977 563 563  1 May to 2 1 035 977 563 563 31 December 1997 3 1 000 920 563 563 4 782 690 529 529 Hake of the species Merluccius 1 3 261 3 065 2 576 2 380 merluccius 2 2 478 2315 1 924 1 761 3 2 446 2 282 1 891 1 728 4 2 087 1 924 1 630 1 337 5 1 956 1 793 1 533 1 239 Megrim (Lepidorhombus spp.) 1 1 557 1 190 1 465 1 099 2 1 373 1 007 1 282 916 3 1 282 916 1 190 824 4 824 458 732 366 Rays ' bream (Brama spp.) 1 1 212 927 1 140 855 2 855 570 784 499 Dab (Limanda limanda) 1 658 581 542 426 2 503 426 387 271 Flounder (Platichthys flesus) 1 363 318 318 250 2 272 227 227 159 Albacore or longfinned tuna 1 2 208 1 325 1 703 1 609 (Thunnus alalunga) 2 2 208 1 258 1 609 1 514 Cuttlefish 1 0 0 1 012 759 (Sepia officinalis and 2 0 0 1 012 759 Rossia macrosoma) 3 0 0 633 380 20 . 12. 96 EN Official Journal of the European Communities No L 331 / 11 Whole or gutted fish, with head (') Without head (')Species Size (') Extra, A (') B (') Extra , A (') B (') Monkfish (Lophius spp .) 1 1 630 1 177 4 168 3 242 2 2 083 1 630 3 937 3 011 3 2 083 1 630 3 705 2 779 4 1 744 1 291 3 242 2 316 5 951 498 2 316 1 389 All presentations A (') B (') Shrimps of the species 1 1 393 1 179 Crangon crangon 2 643 643 Cooked in water Fresh or chilled A (') B (') A (') B (') Deep-water prawns 1 4 838 4 269 1 141 913 (Pandalus borealis) 2 1 707 1 707   Sale price (ECU/t) Whole (') Edible crabs 1 1 272 (Cancer pagurus) 2 954 Whole (') Tails (') E ' (') Extra, A (') B (') Extra, A (') B (') Norway lobster 1 4 342 4 342 3 108 3 451 2 300 (Nephrops norvegicus) 2 4 342 2 971 1 737 2 876 1 534 3 3 885 2 971 1 737 2 109 1 112 4 2 514 2 057 1 143 1 764 537 Gutted fish with head (') Whole fish (') Extra, A B (') Extra , A (') B (') Sole (Soled spp.) 1 4 588 4 078 3 569 2 804 2 4 588 4 078 3 569 2 804 3 4 333 3 823 3 314 2 549 4 3 569 3 059 2 549 2 039 5 3 059 2 549 2 039 1 784 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 . No L 331 / 12 EN Official Journal of the European Communities 20 . 12. 96 ANNEX IV Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor Size (') Gutted fish , with head (') Whole fish (') L Extra, A (') B (') Extra, A (') B C ) Herring of the species Clupea harengus Coastal areas and islands of Ireland 0,82 &lt; r 1 2 3 4 0 0 0 0 0 0 0 0 105 162 153 95 105 162 153 95 Coastal areas in the east of England from Berwick to Dover. Coastal areas of Scotland from Portpatrick to Eyemouth in ­ cluding the islands to the west and the north of these regions . Coastal areas of County Down (Northern Ireland) 0,82 &lt; ' 1 2 3 4 0 0 0 0 0 0 0 0 105 162 153 95 105 162 153 95 Mackerel of the species Scomber scombrus Coastal areas and islands of Ireland 0,87 {i 000 000 176176176 176155145 Coastal areas and islands of Corn ­ wall and Devon in the United Kingdom 0,87 0 000 000 176176176 176155145 Coastal areas from Portpatrick in south-west Scotland to Wick in north-east Scotland and the islands to the west and north of these areas , coastal areas and islands of Northern Ireland 0,93 {i 000 000 188188188 188166155 Coastal areas from Wick to Aber ­ deen in the north-east of Scotland 0,98 0 000 000 198198198 198175163 Hake of the species Merluccius merluccius Coastal areas from Troon in south-west Scoltand to Wick in north-east Scotland and the islands to the west and north of these areas 0,69 li 2 2501 7101 6871 440 1 350 2 115 1 597 1 575 1 327 1 237 1 777 1 327 1 305 1 125 1 057 1 642 1 215 1 192 922 855 Coastal areas and islands of Ireland 0,93 &lt; f 1 2 3 4 5 3 032 2 305 2 274 1 941 1 819 2 851 2 153 2 123 1 789 1 668 2 396 1 789 1 759 1 516 1 425 2 214 1 638 1 607 1 243 1 152 Albacore or longfinned tuna (Thunnus alalunga) Azores and Madeira 0,48 {i 1 0601 060 636604 818772 772727 20 . 12. 96 1 EN I Official Journal of the European Communities No L 331 / 13 Withdrawal prices (ECU/tonne) Species Landing area Conversionfactor I Size (') Gutted fish ,with head (') Whole fish (') l Extra, A (') B C ) Extra, A (') B C ) Sardines of the species Sardina pilebardus Canary Islands 0,48 &lt; ' 1 2 3 4 0 0 0 0 0 0 0 0 124 155 176 114 77 77 77 77 Coastal areas and islands of the counties of Cornwall and Devon in the United Kingdom 0,64 &lt; ' 1 2 3 4 0 0 0 0 0 0 0 0 166 207 235 152 102 102 102 102 Coastal areas on the Atlantic seaboard of Spain (excluding the Canaries) 0,90 3 0 0 330 144 Coastal areas on the Atlantic seaboard of Portugal 0,75 U 00 00 243275  French coastal areas on the Atlantic, the Channel and the North Sea 0,90 2 0 0 291 144 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92 .